Case 8:19-cv-00847-CJC-DFM Document 57-2 Filed 06/26/20 Page 1 of 2 Page ID #:921




                            Exhibit B
 Case 8:19-cv-00847-CJC-DFM Document 57-2 Filed 06/26/20 Page 2 of 2 Page ID #:922
2603 Main Street
2603 Main Street                                                                     333 Twin Dolphin Drive
Suite 1000                                                                                        Suite 200
Irvine, CA 92614                                                                    Redwood City, CA 94065
Phone: 949-943-8300                                                                   Phone: 650-517-9800
Fax: 949-943-8358                                                                        Fax: 650-517-9898
                                         www.FishIPLaw.com

                                              June 17, 2020
    VIA ELECTRONIC MAIL

    Mr. Ryan Carreon, Esq.
    HIGBEE & ASSOCIATES

    Re: Fugnetti v. Bird-B-Gone: Meet and Confer (Our ref.: 100745.0109)

    Counsel:

    This letter is in response to your email on June 16, 2020 and June 15, 2020 where you stated that
    you do not anticipate providing us with the documents we requested concerning your attempt to
    substitute a new party for Mr. Fugnetti. On June 15, 2020 we requested that you provide us with
    the following documents in advance of the meet and confer call related to the following:

       •   All evidence that serves as the basis for your belief that Mrs. Fugnetti (or other third
           person) succeeded to the ownership of the lawsuit, specifically any will or trust document
           which might bear on this issue; and

       •   All documents relating to Mr. Fugnetti's probate or other estate proceedings.

    Judge Carney’s Order specifically orders the parties to meet and confer regarding “efforts to
    identity the proper party for substitution.” ECF 56 at 2. We have asked repeatedly, in writing,
    that you provide the documents necessary for us to evaluate a proposed substitution in advance
    so the meet and confer call can be meaningful. You have refused and stated that the documents
    would be provided “in due course.” In our view, this is exactly the type of gamesmanship that
    the Court ordered you to stop.

    If you do not provide us with the requested documents by June 22, 2020, the meet and confer
    will not be meaningful. If you frustrate our ability to examine these key facts, we will have no
    choice but to bring your actions to the attention of Judge Carney in response to any substitution
    request you might make.

                                          Sincerely,



                                          FISH IP LAW, LLP
                                          John van Loben Sels, Esq.
